IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

GEORGE MARTIN, | 17-cv-1690-BLF
| RDER

Plaintiff, ERS. ORDE
RANTING MOTION TO

Vv. CHANGE THE DISPOSITIVE

MOTION DEADLINE

 

WILLIAM MUNIZ,
Defendant.

 

 

 

Defendants moved this Court to change the time to file a summary-
judgment or other dispositive motion, through March 3, 2020. After full
consideration, and good cause appearing, Defendants’ motion is
GRANTED.

Plaintiff shall file and serve his opposition by April 6, 2020. If
Defendants wish to file a reply, they shall do so by April 27, 2020.
Absent further order, the motion will be submitted on April 27, 2020

without a hearing.
_ITIS SO ORDERED.

1

 

~$Preposed} Order Granting Mot. Change Time (17-cv-1690-BLF)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

- 27

28

    

 

er
NR
©
—

—
~~
BS
~l

 

£ Ay

The/ Honorable Béth
United States District Court Judge

  

 

7203986
925.docx

2

 

»{ProposedpOrder Granting Mot. Change Time (17-cv-1690-BLF)

 

 

 

 

 

 
